—Motion for reargument denied; plaintiff-appellant’s counsel Jeffrey Levitt, Esq. ordered to pay $8,012.83 to defendant-respondent, as reimbursement for costs and attorney’s fees in connection with the *218frivolous conduct of plaintiff-appellant’s counsel, pursuant to 22 NYCRR 130-1.1 et seq.
This action was marked off the trial calendar due to appellant’s complete defiance of discovery orders. Thereafter, instead of making a timely motion to restore, counsel for appellant inappropriately commenced a CPLR article 78 proceeding in this Court. When this failed, counsel let the matter lapse for several more years, and only then moved to restore the action. Wfiien the motion was properly denied, counsel filed this appeal, though he knew that the deadline for restoration had clearly passed and that this Court had already rejected appellant’s position on the merits in the article 78 proceeding. As an alternative method of avoiding the trial court’s decision, counsel attempted to disqualify the Trial Judge by making unfounded accusations of racial and religious bias.
Respondent has expended $8,012.83 in legal fees since January 1, 1996, arising out of the frivolous motion to restore and the equally frivolous appeal therefrom (244 AD2d 188). Accordingly, we order reimbursement of that amount.
Concur — Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.